Citation Nr: 0636373	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-21 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for bilateral pes planus.

2.  Entitlement to service connection for plantar fasciitis.



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from January 2002 to April 
2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 decision by the RO.  By that 
decision, the RO, in pertinent part, granted service 
connection for bilateral pes planus, assigned a 10 percent 
evaluation therefor, and denied service connection for 
plantar fasciitis.

In January 2004, the RO denied service connection for a back 
condition.  The veteran filed a notice of disagreement with 
that decision in May 2004, and the RO furnished him a 
statement of the case in August 2004.  However, the veteran 
did not thereafter perfect an appeal of that issue by filing 
a substantive appeal.  38 U.S.C.A. §§ 7105; 38 C.F.R. 
§§ 20.200, 20.202.  Consequently, the Board has no 
jurisdiction to consider it.  38 U.S.C.A. § 7108.

In May 2006, the veteran was notified of the time and place 
of a Board hearing he had requested in connection with the 
present appeal.  See 38 C.F.R. § 20.704(b).  He failed to 
report, however, and no request for postponement was ever 
received.  Accordingly, the Board will process his appeal as 
though the request for hearing has been withdrawn.  38 C.F.R. 
§ 20.704(d).


FINDINGS OF FACT

1.  The veteran's bilateral pes planus is manifested by 
complaints of periodic swelling and inflammation, with 
objective evidence of pain; his condition is not manifested 
by marked deformity, callosities, or marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, and is no more than "moderate" in degree.

2.  The veteran was diagnosed with plantar fasciitis in 
service; however, he is not shown to have the condition 
presently.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 10 percent for bilateral pes planus have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5276 (2006).

2.  Chronic plantar fasciitis was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that the 10 percent 
evaluation currently assigned for bilateral pes planus is 
inadequate.  He says that, after working for a period of time 
on his feet, he will wake up the next morning with swelling 
and inflammation in his right foot and ankle that prevents 
him from bearing weight.  He reports that, on multiple 
occasions, he has had to wait two or three days for the 
inflammation and swelling to go away.  He also maintains that 
service connection should be established for plantar 
fasciitis.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.



A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims has 
held that the VCAA notice requirements apply generally to all 
five elements of a service connection claim; namely, (1) 
veteran status, (2) existence of a disability, (3) a 
connection between the veteran's service and the disability, 
(4) degree of disability, and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Ordinarily, notice with respect to each of these elements 
must be provided to the claimant prior to the initial 
unfavorable decision by the agency of original jurisdiction.  
Id.

In the present case, the Board finds that VA satisfied its 
duty to notify by way of VCAA notice letters sent to the 
veteran in July 2003 and September 2004.  The letters 
informed the veteran, in effect, that evidence pertaining to 
the severity of his bilateral pes planus was needed in order 
to substantiate his claim for a higher evaluation for that 
disability.  By way of an enclosure sent with the July 2003 
letter (but not associated with the claims file), he was also 
informed of the information and evidence required to 
substantiate his claim for service connection.  He was 
notified of his and VA's respective duties for obtaining the 
information and evidence, and he was informed, in essence, 
that he could submit additional materials in support of his 
claims.

The Board acknowledges that the aforementioned letters did 
not contain any specific notice with respect to how a rating 
and/or effective date would be assigned if service connection 
was established for plantar fasciitis.  Nor did the letters 
explicitly advise the veteran of the manner in which an 
initial rating was to be assigned for bilateral pes planus.  
In this regard, the Board notes, first, that questions with 
respect to the rating and effective date to be assigned for 
plantar fasciitis are not currently before the Board.  
Indeed, as set forth below, the Board has determined that the 
veteran's claim for service connection for that disability 
must be denied.  Consequently, no rating or effective date 
will be assigned for that disability as a matter of law.  
Further, with respect to the rating to be assigned for pes 
planus, the Board notes that the veteran was provided with a 
statement of the case in May 2004 that set out the rating 
criteria applied to his claim-including the criteria 
applicable to an extraschedular rating-and explained why his 
claim was being denied.  Under the circumstances, the Board 
finds that the purpose of the notice requirement has been 
satisfied.

As for the timing of the notice, the Board acknowledges that 
some of the required notice was not provided to the veteran 
until after his claims were initially adjudicated.  However, 
as noted above, the veteran has been provided with notice 
that is in compliance with the content requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  He has been 
afforded ample opportunity to respond to the notice(s), to 
submit evidence and argument, and to otherwise participate 
effectively in the processing of his appeal.  No further 
corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained.  VA has examined him in connection with 
the claims currently at issue, and he has not identified 
and/or provided releases for any other evidence that needs to 
be obtained prior to their adjudication.  No further 
development action is required.

II.  The Merits of the Veteran's Claims

A.  Evaluation of Bilateral Pes Planus

1.  Schedular Consideration

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

Acquired flatfoot (pes planus) is evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2006), as follows:

Pronounced; marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo 
achillis on manipulation, not improved by 
orthopedic shoes or appliances:
Bilateral ......................................................... 50 percent
Unilateral .......................................................  30 percent

Severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of 
swelling on use, characteristic callosities:
Bilateral ......................................................... 30 percent
Unilateral .......................................................  20 percent

Moderate; weight-bearing line over or medial to 
great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet, 
bilateral or unilateral ................................. 10 percent

Mild; symptoms relieved by built-up shoe or arch 
support.........................................................  0 percent

It is important to note that VA regulations define disability 
of the musculoskeletal system primarily as "the inability, 
due to damage or infection in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance."  
38 C.F.R. § 4.40 (2006).  To that end, section 4.40 provides 
that:

The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

Further, with regard to disorders of the joints, applicable 
regulations provide that "the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes."  38 C.F.R. § 4.45 (2006).   To that end, 
the regulations provide that, when rating disabilities of the 
joints, inquiry will be directed to considerations such as:

	(a)  Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).

	(b)  More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).

	(c)  Weakened movement (due to muscle injury, 
disease, or injury of peripheral nerves, 
divided or lengthened tendons, etc.).

	(d)  Excess fatigability.
	
	(e)  Incoordination, impaired ability to 
execute skilled movements smoothly.

	(f)  Pain on movement, swelling, deformity or 
atrophy of disuse.

Id.  The regulations further provide that instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are also to be 
considered.  Id. § 4.45(f).  See also 38 C.F.R. § 4.59 (2006) 
("The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability"); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In the present case, the record shows that the veteran was 
found to have pes planus during service.  In March 2002, it 
was described as only first degree (1°).  In July 2003, when 
the veteran was examined for VA compensation purposes, he 
complained of pain.  On examination, tenderness was noted 
objectively.  He had a decreased arch, both with and without 
weight bearing.  The neutral calcaneal stance was in slight 
varus bilaterally, and with relaxed calcaneal stance of the 
heels was perpendicular to supporting structure.  There was a 
dorsal bunion on the right side.  On modified Romberg test, 
he had good strength and balance of both ankles, but 
complained of slight pain or pulling in the lower leg.  It 
was noted that the joints were full, with no stiffness, 
swelling, redness, or crepitus, and that X-rays of the feet 
were normal.  The diagnostic impression was that he had a 
moderate degree of pes planus, bilaterally.  In September 
2003, when he was examined in connection with a back claim, 
it was noted that he had a normal gait and posture.  In 
October 2004, he failed to report for an examination of his 
feet.

Based on a review of the relevant evidence, and the 
applicable law and regulations, it is the Board's conclusion 
that the preponderance of the evidence is against the 
assignment of a schedular rating in excess of 10 percent for 
bilateral pes planus.  The Board acknowledges the veteran's 
complaints of pain, and his statements to the effect that he 
suffers from inflammation and swelling after working for a 
length of time.  However, the record does not show that his 
condition is manifested by objective evidence of marked 
deformity.  Indeed, as noted above, examination in July 2003 
showed only slight varus in neutral calcaneal stance.  The 
record is devoid of any evidence of callosities, and there is 
no indication of marked inward displacement and severe spasm 
of the tendo achillis on manipulation.  Further, as noted 
above, the examiner who evaluated the veteran in July 2003 
described the veteran's pes planus as only "moderate."  
Given that description, and the absence of manifestations 
required for a higher evaluation, the Board finds that the 
weight of the evidence is against the assignment of a higher 
schedular evaluation.

In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that the 
veteran's bilateral pes planus has never been more than 10 
percent disabling since the time of his separation from 
service.  A "staged rating" is not warranted.

2.  Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2006).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's pes planus 
claim should be referred for consideration of an 
extraschedular evaluation, and has concluded that no such 
referral is warranted.  The record does not show that he has 
been hospitalized for problems with pes planus, and there is 
nothing in the record to suggest that his disability picture 
is so exceptional or unusual as to render impractical the 
application of the regular schedular standards.

B.  Service Connection for Plantar Fasciitis

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2006).  In order for 
service connection to be granted, there must be competent 
evidence in the record which demonstrates that the claimant 
currently has the disability for which service connection is 
claimed.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998), cert. denied, 526 U.S. 1144 (1999); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).

Here, the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for 
plantar fasciitis.  The record shows that the veteran was 
diagnosed with plantar fasciitis on one occasion in service, 
in December 2002.  However, when he was examined for VA 
compensation purposes in July 2003, pes planus, peroneal 
tendonitis, and abductor hallucis myositis were the only 
conditions diagnosed; plantar fasciitis was not found.  
Although the veteran believes that he has plantar fasciitis, 
there is nothing in the record to show that he has the 
specialized training or expertise necessary to offer 
competent opinions as to matters of medical diagnosis.  As a 
result, his opinion in that regard cannot be accorded any 
probative weight.  See, e.g., Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Consequently, and because the 
record is devoid any competent evidence of a current, post-
service diagnosis, the claim for service connection for 
plantar fasciitis must be denied.


ORDER

An initial rating in excess of 10 percent for bilateral pes 
planus is denied.

Service connection for plantar fasciitis is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


